DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed May 10, 2022.  Applicant has amended claims 1, 9, 11-12 and added claim 13.  Currently, claims 1-13 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-12 are maintained in light of applicant’s amendments to claims 1, 9, 11-12.
The 35 U.S.C. 103 rejections of claims 1-12 are withdrawn in light of applicant’s amendments to claims 1, 9, 11-12.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant remarks submitted on 5/10/22 have been considered but are not persuasive.  Applicant argues on o. 12 of the remarks that the claims are eligible under 101 because the reciting that the products are produced in the production system integrates the abstract idea into a practical application.  Examiner disagrees and notes this is merely extra solution activity.  Therefore, the 101 rejection is maintained.  
Applicant argues on p. 12-13 of the remarks that the 103 rejection is improper.  Examiner disagrees and Nishimura teaches a selection of one of a plurality of models based on para [0111]-[0113] showing a selection of a graph from different types of graphs.  Moreover, the amended language is also shown by the newly cited Ishibashi reference.  Therefore, the 103 rejections are maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and computer program).  Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 11-12 recite the abstract idea of analyzing, on the basis of one or more attentional perspectives on a plurality of different models of products, order of step information showing a sequential order of steps for each model and past record information that includes information as a past record which shows a completion time for each product loaded in a production system in which the plurality of different models of products are loaded and a sequential order of two or more of a plurality of steps is different depending on the model of each of the steps to detect, among display objects displayed in the production management chart, a display object satisfying one or more requirements associated with the one or more attentional perspectives, wherein the production management chart has a first axis and a second axis perpendicular to the first axis, wherein the first axis corresponds to time, and wherein the second axis corresponds to the steps and a production management chart on the display device referring to the past record information, wherein the production management chart shows a production situation and includes display objects and receiving a selection of at least one of the plurality of models as an at least one selected model and specifying the sequential order of the steps of the at least one selected model, referring to the order of step information, and rearranging an arrangement order of the steps along a step axis to the sequential order of the steps corresponding to the at least one selected model.  The first prong of Step 2A is satisfied because the claims are abstract because the claims are certain methods of organizing human activity such as fundamental economic principles or practices (including commercial interactions).  Applicant’s claims show modeling a production of products and showing the data on a chart where product production can be considered commercial interactions and modeling such interactions is a type of organizing the activity.   The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as an interface, storage including one or more memories, storing past record information that includes information and a processor coupled to the interface portion and to the storing portion and a computer program for causing a computer to perform the steps  and displaying a chart and wherein each product is produced in the production system) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply  the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception.  These limitations at best are merely implementing an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Step 2B is satisfied because the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as an interface portion including one or more interfaces and a storing portion including one or more memories, the storing portion storing past record information that includes information and a processor portion coupled to the interface portion and to the storing portion and a computer program for causing a computer to perform the steps  and displaying a chart and wherein each product is produced in the production system (as evidenced by para [0010]-[0015], [0053] and Fig 2 of applicant’s own specification) are well understood, routine and conventional in the field.   Dependent claims 2-10, 13 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing more specifics on production management chart and determinations on execution time and deviation time, ranges and requirements and where the model has standard and actual lead times including intra step ranges of interest and specifying a retention number corresponding to past record information and steps that have not been completed in time and determining a retention situation satisfying a predetermined requirement and more specifics on the production management chart such as alternately arranging a direction parallel with the second axis for the intra-step bands and specifying a target period on a per step basis and receiving a selection of a plurality of models and selecting a step other than the starting of an initial step and analyzes the past record information on the basis of one or more attentional perspectives on the plurality of different models of products to detect, among display objects displayed in production management chart, a display object satisfying one or more requirements associated with the one or more attentional perspectives, and performs accentuated display on at least one of the detected display objects.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishimura et al. (US 2015/0097840 A1) (hereinafter Nishimura) in view of Barto et al. (US 7,043,318 B1) (hereinafter Barto) in view of Ishibashi et al. (US 2015/0032497 A1) (hereinafter Ishibashi)

Claims 1, 11-12:
Nishimura, as shown, discloses the following limitations of claims 1, 11-12:
A production management supporting system (see para [0005], manufacturing support system and corresponding method and computer program product – Fig 25 showing computer hardware structure), comprising: an interface including one or more interfaces and coupled to a display device (see para [0131], showing interface for CPU that receives inputs);
a storage including one or more memories (see para [0037], various memory structures), the storage storing order of step information showing a sequential order of steps of each model and past record information that includes information of a past record which shows a completion time for each product loaded in a production system in which a plurality of different models of products are loaded and a sequential order of two or more of a plurality of steps is different depending on the model of each of the steps (see para [0038], "The history DB 121 is a database that stores therein a history of the product, which is manufactured by the plurality of processes sequentially performed, in each manufacturing process. Specifically, the history DB 121 stores therein a time when the manufacturing starts and a time when the manufacturing ends in each process for each product as the history. FIG. 2 is a schematic diagram illustrating an example of a data structure of the history DB. In the example illustrated in FIG. 2, the history DB 121 associates a product number with a starting time and an ending time of the manufacturing in the process for each process. The "product number" is a number uniquely allocated for each product manufactured in a factory. The "starting time" indicates a time when the manufacturing starts in a corresponding process. The "ending time" indicates a time when the manufacturing ends in a corresponding process." And Fig 2, where the different product numbers can be considered different models of the product where showing a start and end time can be considered to also show a completion time is obvious to one of ordinary skill in the art ad where sequential order of steps is shown by SN0001, SN0002, SN0003 as shown in Figs 2-3); and
a processor coupled to the interface and to the storage, wherein the production management chart has a first axis and a second axis perpendicular to the first axis, the first axis corresponds to time, the second axis corresponds to the steps (see para [0111] and Fig 21, where the x axis corresponds to time and the y axis has black dots that are different steps (starting and ending times) of manufacturing), 
the processor displays a production management chart on the display device referring to the past record information, wherein the production management chart shows a production situation and includes display objects ( see para [0042], " The placement unit 111 places a symbol that indicates the start and the end of the manufacturing of a certain product on a temporal axis of each of a first process and a second process such that the width of the symbol corresponds to a time taken from the start to the end of the manufacturing. The temporal axes of the first and the second processes extend in the same direction. The following describes processing performed by the placement unit 111 with reference to FIG. 3. FIG. 3 is a schematic diagram to explain the processing performed by the placement unit. The placement unit 111 acquires a time when the manufacturing starts and a time when the manufacturing ends in each process from the history DB 121. The placement unit 111 places the symbols each indicating the time when the manufacturing starts and the time when the manufacturing ends in the process on respective temporal axes 10a, 10b, and 10c of the respective processes, the temporal axes extending in parallel with one another. The temporal axes 10a, 10b, and 10c correspond to the process 1, the process 2, and the process 3, respectively. In the following description, a time when the manufacturing starts is referred to as a manufacturing starting time while a time when the manufacturing ends is referred to as a manufacturing ending time." where the times for the product are from history DB (past));
receives a selection of at least one of the plurality of models as an at least one selected model (see para [0111]-[0113], "The output unit 113 outputs the graph, such as one illustrated in FIG. 20, for example. The display device 100 can output the graph in a short time depending on the form of the database that stores therein the manufacturing starting times and the manufacturing ending times. The display device 200 may perform the processing described above to display the graph by combining a plurality of graphs...In the first and the second embodiments, the zonal areas or the stripes of the bands are displayed in the graph. The manner of the display is not limited to those of the first and the second embodiments. The display device 100 or the display device 200 may display the manufacturing starting times and the manufacturing ending times using a single line. The display device 100 or 200 may display the manufacturing starting times and the manufacturing ending times using a single line by displaying the temporal axis indicating the manufacturing starting time and the temporal axis indicating the manufacturing ending time in parallel with each other in each step.");
wherein each product is produced in the production system (see para [0037], "the product being manufactured by a plurality of processes sequentially performed")
Although Nishimura shows generating graphs for production time, it is not explicitly states that this is modeling.  In analogous art, Barto discloses the following limitations:
models of products are loaded and a sequential order of two or more of a plurality of steps (col 2, line 18-37, "In attempting to develop computerized models and computerized control mechanisms for semiconductor manufacturing plants, the inventors have discovered that it is useful to utilize an object-oriented approach. Object-orientation is a technique for system modeling that models a system as a number of "objects" that interact. The result of this approach is the definition of a number of objects within the system that are related in some way. Each object is a specific instantiation of a particular class, with certain attributes and operations characterizing the class. (8) In developing a computerized system for modeling and controlling a semiconductor manufacturing plant, it is useful to understand the important role of "cycle time." Cycle time is the time it takes to manufacture a product from start to finish, and is defined to be the time a job spends in the manufacturing facility, including processing time plus waiting time. Cycle time is a key factory metric for manufacturing plants, including those in the semiconductor industry. Due to the complexity of the manufacturing process, product cycle times in semiconductor manufacturing facilities ("fab") can exceed 8 weeks.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Barto with Nishimura because including models enables businesses to make improvements to manufacturing by being able to identify which cycles can be more efficient (see Barto, col 2, line 18-67).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for determining timing for lot starts as taught by Barto in the visualization method of manufacturing status of Nishimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Nishimura and Barto do not specifically disclose specifies the sequential order of the steps of the at least one selected model, referring to the order of step information, and rearranges an arrangement order of the steps along a step axis to the sequential order of the steps corresponding to the at least one selected model.  In analogous art, Ishibashi discloses the following limitations:
specifies the sequential order of the steps of the at least one selected model, referring to the order of step information, and rearranges an arrangement order of the steps along a step axis to the sequential order of the steps corresponding to the at least one selected model (see para [0050-[0053] showing simulation model is generated based on input and details the the steps for the manufacturing line and see para [0059]-[0060], showing rearranging such steps and Fig 10)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Ishibashi with Nishimura and Barto because including a rearranging can enable different configurations that can improve the results for the productions (see Ishibashi, [0006]-[0008])./  
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the manufacturing line assistance method as taught by Ishibashi in the Nishimura and Barto combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
	Further, Nishimura discloses the following limitations:
wherein the production management chart is for at least one of the plurality of models, for each product unit in which the execution time of at least one of the plurality of steps belongs to a display target period (see para [0066], showing execution time based on start and end time for different processing periods), 
each product unit is a product or a lot (see para [0038], showing product unit), 
a point on each polygonal line corresponds to the step and the execution time of the step (Figs 18-21, where execution time is shown by the length for instance for SNOO2 edges for the different steps/processes),
the execution time of each of the steps in the past record information is at least one of a starting time and an ending time of the step (see para [0066], showing starting and ending time for process), and
the display object that satisfies one or more requirements associated with the one or more attentional perspectives is a polygonal line or a line segment that corresponds to the product unit for which a deviation between a standard lead time for the corresponding model and an actual lead time obtained from the past record information satisfies any of one or more deviation requirements (see para [0094], "As a result, a screen can be produced that can visually detect a difference from the standard based on how the upper sides of the zonal areas deviate from the straight line. The placement unit 212 of the display device 200 may perform the processing described above and adjust the distances between the temporal axes of the apparatuses." and see para [0098]-[0099] and Fig 17).

	Claim 3:
	Further, Nishimura discloses the following limitations:
wherein the one or more deviation requirements are a plurality of deviation ranges, the accentuation level of the polygonal line or the line segment that satisfies the one or more requirements differs depending on which of the plurality of deviation ranges the deviation belongs to (see para [0087]-[0088] and Fig. 15 where the densities showing efficiency can be considered ranges where low or high on the graph is an accentuation level)

	Claim 4:
	Further, Nishimura discloses the following limitations:
wherein, for each model, the standard lead time is a standard period from the starting of an initial step to the ending of a final step in the sequential order of the steps corresponding to the model, and the actual lead time is a period from the actual starting time of the initial step to the actual ending time of the final step in the sequential order of the steps corresponding to the model (see para [0091]-[0094] and Fig 16, showing standard time based on respective standard times and the straight lines and the deviated time would be the actual time)

	Claim 5:
Nishimura does not specifically disclose wherein, for each model, the standard lead time is a standard period of an intra-step range and/or an inter-step range of interest in the sequential order of the steps corresponding to the model, and the actual lead time is an actual period of the intra-step range and/or the inter-step range of interest in the sequential order of the steps corresponding to the model.  In analogous art, Barto discloses the following limitations:
wherein, for each model, the standard lead time is a standard period of an intra-step range and/or an inter-step range of interest in the sequential order of the steps corresponding to the model, and the actual lead time is an actual period of the intra-step range and/or the inter-step range of interest in the sequential order of the steps corresponding to the model (col 10, line 61 to col 11, line 16, "FIG. 7 illustrates that the Bottleneck Product object 720m instantiates a Bottleneck Operation object 730m for each operation in a "bottleneck segment." That is, the Bottleneck Product object 720m creates Bottleneck Operations objects 730m for each operation within the Lead Time, as discussed below, of each occurrence of the bottleneck station for that product. The set of operations whose WIP will reach a specific occurrence of the bottleneck in less time than new lots starts will reach the first occurrence of the bottleneck ("lead Time") is called a "bottleneck segment." To understand this process, it is useful to understand that each manufacturing product P.sub.i has a manufacturing process consisting of a sequence of operations that must be performed in a prescribed order. Each such operation in the manufacturing sequence for product P.sub.i has an average Process Time and an average Queue Time to perform the operation. Each operation is also associated with a Machine Type that performs the operation. All of this information associated with a manufacturing product P.sub.i may be either calculated in AEMS 120 (FIG. 1) or may be received from the MES system 141 (FIG. 1). In addition, each operation may have a variable amount of WIP at a particular point in time. The Bottleneck Operation object 730m retrieves this WIP information from the Factory 110." where average process time can be considered the standard interstep range and col 12, line 39-54, "In order to perform the Lead Time L.sub.i calculation set forth above, the SALSA agent 200m uses values of step cycle times (T.sub.i,s) from one of two sources. That is, the SALSA agent 200m can be configured to use either baseline cycle time (L.sub.0) or an exponentially weighted moving average ("EWMA") of observed cycle times in calculating Lead Time L.sub.i; each of the two sources is described below. The configuration selection is communicated to the SALSA agent 200m via an input value. The input value may be set by software (such as when a default value must be chosen). Ordinarily, however, the source of step cycle times is selected by a user through the Configurable Control Inputs 130. The SALSA agent 200m may be configured to use the baseline cycle times for an individual step or, in the alternative, an exponentially weighted moving average (EWMA) of observed cycle times for an individual step." showing comparisons with such data for calculations/modeling)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for determining timing for lot starts as taught by Barto in the visualization method of manufacturing status of Nishimura, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 9:
Further, Nishimura discloses the following limitations:
wherein the processor portion receives a selection of at least one of the plurality of models, and the display object subjected to the accentuated display in the production management chart is a display object for the selected at least one model (see para [0110]-[0113], [0123]-[0124], showing generating a plurality of graphs/models showing accentuation by using different colors)

	Claim 10:
Further, Nishimura discloses the following limitations:
wherein the processor portion receives a selection of at least one step as a retention portion among the plurality of steps, and the display object subjected to the accentuated display in the production management chart is a display object for the model corresponding to the sequential order of the steps including the selected at least one step as a step other than starting of an initial step (see para [0072 and Fig 11 showing waiting period end points as part of the sequential order that is not the initial step )

Claim 13:
Further, Nishimura discloses the following limitations:
wherein the processor: analyzes the past record information on the basis of one or more attentional perspectives on the plurality of different models of products to detect, among display objects displayed in production management chart, a display object satisfying one or more requirements associated with the one or more attentional perspectives, and performs accentuated display on at least one of the detected display objects (see Fig 19 and para [0106], where the pin is what is the displayed detected object where analysis of past record information is shown by the log information that is acquired by the placement unit where SN0001, SN002 and SN0003 shows the different models)

Allowable Subject Matter

Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JP 2010170368 A
Torenli "Assembly line design and optimization"

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624